 



Exhibit 10.16
INDEMNIFICATION AGREEMENT
     This Indemnification Agreement (this “Agreement”) is made as of this 13th
day of November, 2007 by and between Morgan Capital LLC (“Morgan Capital”) and
Coleman Cable, Inc., a Delaware corporation (“Coleman Cable”).
     WHEREAS, David Bistricer, is a member of the Board of Directors of Coleman
Cable and owns Morgan Capital, a company engaged in the real estate business
(the “Employees”);
     WHEREAS, the Employees formerly purchased health insurance for themselves
and their dependents (the “Participants”) from Coleman Cable’s insurance carrier
at the same rates paid by Coleman Cable employees at no additional cost to
Coleman Cable;
     WHEREAS, on July 1, 2007, Coleman Cable revised its health insurance
arrangements so that it would self-insure its employees’ health coverage subject
to a policy providing catastrophic health coverage in the event the claim of any
employee exceeded $40,000 in any year;
     WHEREAS, the Participants became part of the self insurance arrangement;
     WHEREAS, Morgan Capital became aware of the self-insurance arrangement on
November 8, 2007;
     WHEREAS, Morgan Capital is now attempting to obtain separate insurance
arrangements for the Participants and expects that these arrangements will be in
place by December 31, 2007, if not sooner;
     WHEREAS, in recognition of Coleman Cable’s need for protection against
liability related to the participation of the Participants in Coleman Cable’s
self insurance arrangement, Morgan Capital has agreed to indemnify Coleman Cable
for any liabilities, costs or claims in excess of premiums it pays to Coleman
Cable relating to the Participants, as well as for any administrative expenses
relating to the participation of the Participants (the “Excess Amounts”); and
     WHEREAS, Coleman Cable expects that the maximum liability to Morgan Capital
under the self insurance arrangement shall be $40,000 for each Participants,
plus up to $2,000 per month in the aggregate in administrative fees.
     NOW THEREFORE, in consideration of the mutually dependent covenants set
forth herein, and for such other consideration, the sufficiency of which is
hereby acknowledged, Morgan Capital and Coleman Cable hereby agree as follows:
     1. Indemnification. Morgan Capital agrees to indemnify, defend and hold
harmless Coleman Cable, and each of its subsidiaries, affiliates, officers and
directors, from and against any Excess Amounts, as well any other expenses or
liabilities arising out of any Excess Amounts

 



--------------------------------------------------------------------------------



 



or relating to the participation of the Participants in Coleman Cable’s self
insurance arrangements.
     2. Return of Premiums. At such time as Morgan Capital obtains separate
insurance arrangements and all Participants cease to be a part of Coleman
Cable’s self insurance arrangement, Coleman Cable shall return to Morgan Capital
any amounts by which premiums paid to Coleman Cable exceeded liabilities, costs,
claims paid and administrative fees.
     3. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall constitute an original.
     4. Successors and Assigns. This Agreement shall be binding upon Morgan
Capital and its successors and assigns, and shall inure to the benefit of
Coleman Cable and its successors and assigns.
     5. Consent to Jurisdiction. Morgan Capital and Coleman Cable each hereby
irrevocably consent to the jurisdiction of the courts of the State of Delaware
for all purposes in connection with any action or proceeding which arises out of
or relates to this Agreement and agree that any action instituted under this
Agreement shall be brought only in the state courts of the State of Delaware.
     6. Choice of Law. This Agreement shall be governed by and its provisions
construed in accordance with the laws of the State of Delaware.
     7. Amendment and Termination. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless it is in writing signed
by both of the parties hereto. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provisions
hereof (whether or not similar), nor shall such waiver constitute a continuing
waiver.
     8. Integration and Entire Agreement. This Agreement sets forth the entire
understanding between the parties hereto and supersedes and merges all previous
written and oral negotiations, commitments, understandings and agreements
relating to the subject matter hereof between the parties hereto.
[signature page follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

            COLEMAN CABLE, INC.
      /s/ Richard N. Burger       Name:   Richard Burger      Title:   Executive
Vice President and Chief Financial Officer     

            MORGAN CAPITAL LLC
      /s/ David Bistricer       Name:   David Bistricer      Title:        

 